Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 31, 2017

                                     No. 04-17-00065-CV

           IN THE ESTATE OF STEVEN DESMER LAMBECK, DECEASED,

                        From the County Court, Wilson County, Texas
                                  Trial Court No. PR-07450
                           Judge Kathleen S Stone, Judge Presiding


                                       ORDER

      Appellant Helen Lambeck’s motion for extension of time to file a reply brief to the brief
of Appellee James House is GRANTED. The reply brief is due on August 15, 2017.




                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk